department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc intl br1 presp-152758-01 uil memorandum for mary tseng klaasen cc sb den from subject w edward williams cc intl sec_46_4371-4 records required with respect to foreign insurance policies this memorandum responds to your request for assistance dated date concerning the validity of sec_46 records required with respect to foreign insurance policies issue whether sec_46 records required with respect to foreign insurance policies remains a valid regulation under current law conclusion sec_46 records required with respect to foreign insurance policies was redesignated as sec_46_4371-4 by temporary regulations under t d 1991_1_cb_216 the redesignation was made final by t d 1992_2_cb_292 the final_regulation did not substantively alter the proposed regulation although sec_46_4371-4 has not been reprinted by a federal tax service it is found in part of the code_of_federal_regulations cfr therefore although sec_46 no longer exists its record keeping requirements are currently valid under sec_46_4371-4 regardless of reprinting inconsistencies in secondary sources analysis in final regulations were adopted under sec_4374 in which persons required to pay the insurance excise_tax were to keep certain records with respect to foreign insurance policies as follows sec_46 records required with respect to foreign insurance policies a each person required under the provisions of sec_46 to remit the tax imposed by sec_4371 shall keep or cause to be kept accurate records of all policies or other instruments subject_to such tax upon which premiums have been paid such records must identify each such policy or other instrument in such a manner as to clearly establish the following the gross premium paid whether such policy or other instrument is i a policy_of_casualty_insurance or an indemnity_bond subject_to tax under sec_4371 ii a policy of life sickness or accident insurance or an annuity_contract subject_to tax under sec_4371 or iii a policy_of_reinsurance subject_to tax under sec_4371 the identity of the insured as defined in sec_4372 and the total premium charged and if the premium is to be paid in installments the amount and anniversary date of each such installment b the records required under the provisions of this section must be kept on file at the place of business or at some other convenient location for a period of at least years from the date any part of the tax became due or the date any part of the tax is paid whichever is later in such manner as to be readily accessible to authorized internal revenue officers or employees the person having control or possession of a policy or other instrument subject_to tax under sec_4371 shall retain such policy or other instrument for at least years from the date any part of the tax with respect to such policy was paid t d 1970_1_cb_233 in t d 1991_1_cb_216 the internal_revenue_service promulgated temporary regulations to consolidate in cfr part the procedural regulations that were found in cfr part sec_43 sec_46 sec_48 sec_49 sec_52 and it also removed various obsolete excise_tax regulations part of t d states that sec_46 was redesignated as sec_46_4371-4 these temporary regulations were cross-referenced by a notice of proposed rulemaking ps-65-90 1991_1_cb_995 the regulations were finalized via t d 1992_2_cb_292 the preamble states in relevant part after consideration of all the comments the regulations proposed by ps-65-90 are adopted as revised by this treasury_decision and the corresponding temporary regulations are withdrawn t d 1992_2_cb_292 the only modification to sec_46_4371-4 in the final_regulation was to remove its authority citation t d 1992_2_cb_292 none of the substantive requirements for record keeping were altered in the final_regulation confusion in this area may have arisen due to a reprinting inconsistency although a federal tax service did not reprint sec_46_4371-4 part of the cfr contains this regulation therefore although sec_46 no longer exists its record keeping requirements are currently valid under sec_46_4371-4 if you have any questions please contact or myself at w edward williams senior technical reviewer cc intl br1
